DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 2, the recitation that the main patch “is a long patch” renders the claim indefinite, since “long” is a relative term and the scope of this term is indefinite.  It cannot be determined precisely what is considered to be “long”.
	In claim 1, line 2, “extended to both sides respectively” renders the claim indefinite, because it is unclear to what “both sides” refers.  I.e. both sides of what?
	In claim 1, line 3, the recitation that the main patch “goes through two through grooves and two embedding grooves” is confusing, because it is unclear how the patch “goes through” these structures.  It appears that the grooves actually “go through” the patch, rather than vice versa, since the grooves appear to be through-holes or slots.  
In claim 1, lines 3-4, the recitation that the through grooves “are close to both sides of the main patch respectively” renders the claim indefinite, since “close” is a relative term and the scope of this term is indefinite.  It cannot be determined precisely what is considered to be “close”.
In claim 1, lines 5-6, “the embedding groove” and “the through groove”, singular, render the claim indefinite, since two embedding grooves and two through grooves were previously set forth. It is not clear to which embedding groove and through groove lines 5-6 are referring, in the singular. 
In claim 1, lines 5-6, “the width” of the embedding groove and “the width” of the through groove lack proper antecedent basis and render the claim indefinite since these widths were not properly set forth.
Claim 2 is indefinite because it is unclear what is meant by “the embedding grooves are located between both sides of the through grooves and the main patch respectively”. It is unclear what “sides” are being referenced, and it is not clear to what “respectively” is referring. The structure recited in claim 2 is not clear.
In claims 3 and 4, “wherein two hook-shaped pieces are disposed on both ends”  renders the claim indefinite, because it is not clear whether there are two hooks on each end, or one hook on each end (there being two ends).  Also, “in length direction” should read as “in a length direction”.

In claim 5 “the front end” (line 2) and “the back end” (line 3) lack proper antecedent basis and render the claim indefinite since these end were not clearly set forth.
In claim 5 “the back side” (line 4) lacks proper antecedent basis and renders the claim indefinite since the back side was not clearly set forth. It is unclear whether this is the same as the “sides” recited in claim 1 (e.g. claim 1, line 2, “both sides”).
In claim 5, “the connecting part laterally penetrates a through hole” (lines 4-5) is confusing in light of the specification, since it appears from the disclosure that the hole penetrates the connecting part, rather than the connecting part penetrating the hole. Thus, it is unclear in what manner the connecting part “laterally penetrates” a through hole, and it is not clear how this part could “penetrate” a hole. The structure which is being claimed is not clear.
Claim 6 is indefinite for the same reasons as set forth for claim 5, above.
Claim 7 recites “the orthographic projection” without proper antecedent basis. This renders the claim indefinite since this structure was not previously clearly set forth.
In claim 7 “the end” of the hook part (line 2) lacks proper antecedent basis and renders the claim indefinite since this end was not clearly set forth.
Claim 8 is indefinite for the same reasons as set forth for claim 7, above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2019/0133219).
Shibata discloses a regulator for regulating mask wearing tightness, comprising a main patch (10), the main patch is a long patch extended to both sides respectively (see Fig. 2), the main patch goes through two through grooves (the main patch 10 comprises a first hole 22 and a second hole 31, which form two “through grooves” as claimed) and two embedding grooves (channels 21 and 33 form two grooves as claimed), the through grooves (22,31) are close to both sides of the main patch respectively (see Fig. 2), and the embedding grooves (21,33) are connected to the through grooves (22,31) respectively (embedding groove 21 is connected to through groove 22; embedding groove 33 is connected to through groove 30; see Fig. 2), the width of the embedding groove (21,33) is smaller than the width of the through groove (22,30) (see Fig. 2). It is 
Regarding claim 2, the embedding grooves (21,33) are located between both sides of the through grooves (22,31) and the main patch respectively (the embedding grooves 21,33 extend through the thickness of the main patch 10, and thus are located between both sides of the through grooves and main patch, i.e. between the upper side (upper surface) and lower side (rear surface)). In an alternative interpretation of the meaning of claim 2, the embedding grooves (21,33) are located between “both sides” of the through grooves (22,31) and the main patch respectively since the groove 21 is positioned between the upper edge and lower edge of hole 22 and between the upper edge 11 and lower edge 12 of the main body, and groove 33 opens into hole 30 at a location which is between the left edge and right edge of hole 22 and extends between the upper edge and lower edge 12 of the main body (see Fig. 2).
Regarding claims 3-4, two hook-shaped pieces are disposed on both ends in length direction of the main patch (the curved parts at each end form hook-shaped pieces as claimed; see annotated figure below).


    PNG
    media_image1.png
    395
    949
    media_image1.png
    Greyscale



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2006/0080814).
Kim discloses a regulator for regulating mask wearing tightness (see the plate 21 shown in Fig. 1), comprising a main patch (plate 21), the main patch is a long patch extended to both sides respectively (see Fig. 1), the main patch goes through two through grooves (the larger opening of hole 23 forms a through groove; see through grooves indicated in annotated figure below) and two embedding grooves (one of the smaller legs of hole 23 forms an embedding groove; see embedding grooves indicated in annotated figure below), the through grooves are close to both sides of the main patch respectively (see Fig. 1), and the embedding grooves are connected to the through grooves respectively (see annotated figure below), the width of the embedding groove is smaller than the width of the through groove (see annotated figure below; paragraph 0005-0006). 

    PNG
    media_image2.png
    399
    870
    media_image2.png
    Greyscale

With respect to the recitation of the device as being a regulator for regulating mask wearing tightness, this is directed to the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987). The device of Kim has the claimed structure, and is used for regulating the tightness of laces. It is capable of being used for other types of laces/straps. 
Regarding claim 2, the embedding grooves are located between both sides of the through grooves and the main patch respectively (the embedding grooves extend through the thickness of the main patch and thus are located between both sides of the through grooves and main patch, i.e. between the upper side (upper surface) and lower side (rear surface)). In an alternative interpretation of the meaning of claim 2, the embedding grooves are located between “both sides” of the through grooves and the main patch respectively since the embedded grooves are between the outer edges of the two through grooves and between the outer edges of the main patch. 

Regarding claims 5-6, wherein the hook-shaped piece comprises a connecting part (the portion near the curved, bent edge forms the connecting part; i.e. the part generally within the circle as indicated in annotated figure below forms the connecting part) and a hook part (the distal end portion of bent portion 24 forms the hook part, as indicated in annotated figure below); the front end of the connecting part is in contact with the main patch (the front end being the most proximal part of the connecting part within the circle shown below); the hook part is in contact with the back end of the connecting part (the back end of the connecting part is the most distal part within the circle shown below, and the hook part extends from this back end of the connecting part as shown below), and the hook part extends towards the back side of the main patch (see below), the connecting part laterally penetrates a through hole (a through hole extends through each connecting part; see the hole indicated at the left side in annotated figure below; hole in right side not visible in figure below).

    PNG
    media_image3.png
    372
    771
    media_image3.png
    Greyscale


	Regarding claims 7-8, the orthographic projection of the end of the hook part on the main patch is located between the connecting part and the embedding groove (see end of hook part indicated in annotated figure above, which is positioned as claimed)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose patch structures similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/AMY VANATTA/Primary Examiner, Art Unit 3732